Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No. 17-24733-WILLIAMS

    KIPU SYSTEMS, LLC

           Plaintiff,

    vs.

    ZENCHARTS, LLC, et al

           Defendant.
    - - - - - - - - - - - - - - -I
                                            ORDER

          THIS MATTER is before the Court on (i) Plaintiff Kipu Systems LLC's ("Plaintiff or

    Kipu") motion for summary judgment (DE 169; Plaintiff's statement of material facts, DE

    170) to which Defendants ZenCharts LLC, Solutions Recovery Center, LLC, Website

    Consultants Inc., Richard Glaser, Sean Callahan, Daniel Callahan and Yanko

    Karkalichev's (collectively, "Defendants") filed a response (DE 202; Defendants'

    responsive facts, DE 201 ), and Plaintiff filed a reply (DE 214; Plaintiff's additional

    statement of facts, DE 215); and (ii) Defendants' motion for partial summary judgment

    (DE 173; Defendants' statement of material facts, DE 174), to which Plaintiff filed a

    response (DE 197; Plaintiff's responsive facts, DE 198), and Defendants filed a reply (DE

    218). For the reasons set forth below, Plaintiff' motion for partial summary judgment (DE

    169) is GRANTED IN PART AND DENIED IN PART and Defendants' motion for partial

    summary judgment (DE 173) is GRANTED IN PART AND DENIED IN PART.

    I.    BACKGROUND

          This case involves a licensing agreement for the use of a software designed to

    maintain electronic medical records ("Kipu EMR System"). Plaintiff is the creator and
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 2 of 23



    owner of the Kipu EMR System, which is a computer program used by substance use

    disorder treatment facilities to manage and maintain medical records electronically. (DE

    170 ,i1; DE 201 ,i1 ). Plaintiff launched the Kipu EMR System in September 2012. (DE

    170 ,I3; DE 201 ,I3). Defendant Solutions Recovery Center, LLC ("Solutions"), a now

    defunct substance use disorder treatment center, was owned and/or operated by

    defendants Daniel J. Callahan, Sean Callahan, and Richard Glaser. (DE 170 ,I6; DE 201

    ,I6).

              In September 2013, Dan Callahan, Sean Callahan and Glaser approached Kipu to

    obtain a license for Solutions to use the Kipu EMR System in connection with its treatment

    center.     (DE 170 ,I7; DE 201 ,I7).     On October 8, 2013, Glaser, as Solution's CFO,

    executed a service agreement (the "Agreement") whereby Kipu agreed to provide

    Solutions a "cloud-based service providing a records system for patients." (DE 170 ,I9;

    DE 201 ,I9; DE 118-1 at 3). In return, Solutions agreed to pay $2,000 at contract signing

    and $1,000 per month for eight months. (DE 174 ,I7; DE 198 ,I7). Solutions made the

    $2,000 initial payment.      (/d.).   The Agreement incorporates Kipu's terms of service

    ("TOS") 1 which in 2013 stated in relevant part:

              All content included in or made available through any Kipu product or
              service, such as input screens and forms, charts, text, graphics, logos,
              button icons, images, audio clips, digital downloads, and data compilations
              is the property of Kipu Systems or its content suppliers ...

              .... The look and feel of the Service is copyright@2012 Kipu Systems LLC.
              All rights reserved. You may not duplicate, copy, or reuse any portion of
              the HTML/CSS or visual design elements without express written
              permission from us.


    1 "Our TOS, available online at http://kipusystems.com/terms, are part of this agreement
    and take precedence over any other agreements. It is agreed that the most current
    version of the TOS shall apply and that those TOS may be revised by us from time to
    time, without prior notice." (See DE 170 ,i10; DE 201 ,i10; DE 118-1 at 4).
                                                   2
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 3 of 23



             ... .You agree not to reproduce, duplicate, copy, sell, resell or exploit any
             portion of the Service, use of the Service, or access to the Service without
             express written permission from us.

    (DE 170,112; DE 201,112). Kipu did not provide Solutions with a hard copy of the 2013

    TOS and Glaser admitted that he did not read the TOS before signing the Agreement.

    (DE 170 ,113; DE 201 ,1,113, 51; DE 215 ,151).          The 2014 TOS included additional

    provisions which (i) authorized users to "only use the Service for legitimate business

    purposes;" (2) allowed users to grant access to third-parties "only ... to serve the

    legitimate ... business needs of its Facility ... " (3) affirmed that the user or its officers,

    executives, shareholders, partners, employees, independent contractors or other

    business associates of any kind are not associated with any business entity that "currently

    operate in or intends to enter into competition with Kipu ... " (4) prohibiting the user from

    "reverse engineer[ing], decompile[ing], disassembl[ing] or otherwise attempt[ing] to

    discover or reduce to human readable form the source code of the Service;" and (5)

    prohibiting the user from "access[ing] the service for the purposes of copying the flow,

    process, or any other Intellectual Property belonging to Kipu ... " (DE 170 ,114; DE 201

    ,114).

             Once Solutions had access to the Kipu EMR System, Solutions granted access to

    defendants Website Consultants - a software programming company that ended up

    developing the competing product ZenCharts System - and its international software

    engineers, including defendant Yanko Karkalichev, who is now the Chief Technology

    Officer of Website Consultants and defendant ZenCharts, LLC ("ZenCharts"). (DE 170

    ,115; DE 201 ,115). Although, per the Agreement, the setup of the system would take "30

    to 60 days to complete" Solutions instructed Kipu to hold off on implementing the Kipu



                                                  3
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 4 of 23



    EMR System on November 19, 2013 - 36 days after the Agreement was signed. (DE

    170 ,I17-18; DE 201 ,I,I17-18). Six days later, on November 25, 2013, Solutions informed

    Kipu that they would no longer be using the Kipu EMR System and requested Kipu to

    stop the service and bills related to the service. (DE 174 ,I10; DE 198 ,I10). Solutions

    then refused to make any further payments under the Agreement. (DE 174 ,I11; DE 198

    ,I11 ).

              Even though Solutions requested that the service end, Solutions continued to

    access the Kipu EMR System after November 25, 2013. (DE 174 ,I12; DE 198 ,I12).

    Glaser testified that the reason Solutions continued accessing the Kipu EMR System was

    to retrieve critical client information necessary to treat its clients and to remove Solutions'

    own data from the Kipu EMR System. (DE 174 ,I12). And despite the fact that on January

    19, 2014, Kipu terminated Solutions' access to the Kipu EMR System for non-payment,

    Sean Callahan continued to access the Kipu EMR System by using login credentials he

    obtained from two other Kipu third-party customers. (DE 170 ,I,I24, 26; DE 201 ~24,

    26). Kipu claims that the Kipu EMR System was also accessed over 20 times from a

    Bulgarian IP address used by defendant Karlichev, but Karlichev denies that he ever

    accessed the Kipu EMR System from Bulgaria. (DE 170 ,I27; DE 201 ,I27).

              In 2015, the Callahans and Glaser, launched the ZenCharts System and formed

    ZenCharts, which they currently own. (DE 170 ,I28; DE 201 ,I28). Although some of the

    ZenCharts features are identical to that of the Kipu EMR System's, Defendants deny that

    these similarities are evidence of copying. (DE 170 ,I,I28-32; DE 201 ,I,I28-32). After

    ZenCharts launched, Kipu communicated with some of ZenCharts' customers asking




                                                  4
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 5 of 23



    them to switch to the Kipu EMR System, but at least two of them remained ZenCharts

    customers. (DE 170 ,i,i45-48; DE 201 ,i,i45-48, 60-61).

    II.    LEGAL STANDARD

           Summary judgment is appropriate "if the movant shows that there is no genuine

    dispute as to any material fact and the movant is entitled to judgment as a matter of law."

    Fed. R. Civ. P. 56(a). Under this standard, "[o]nly disputes over facts that might affect

    the outcome of the suit under the governing [substantive] law will properly preclude the

    entry of summary judgment." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

    And any such dispute is "genuine" only "if the evidence is such that a reasonable jury

    could return a verdict for the nonmoving party." Id.

           In evaluating a motion for summary judgment, the Court considers the evidence in

    the record, "including depositions, documents, electronically stored information, affidavits

    or declarations, stipulations ... , admissions, interrogatory answers, or other materials .

    . . ." Fed. R. Civ. P. 56(c)(1)(A). The Court "must view all the evidence and all factual

    inferences reasonably drawn from the evidence in the light most favorable to the

    nonmoving party, and must resolve all reasonable doubts about the facts in favor of the

    non-movant." Rioux v. City of Atlanta, 520 F.3d 1269, 1274 (11th Cir. 2008) (quotation

    marks and citations omitted). At the summary judgment stage, the Court's task is not to

    "weigh the evidence and determine the truth of the matter but to determine whether there

    is a genuine issue for trial." Anderson, 477 U.S. at 249.

           For issues for which the movant would bear the burden of proof at trial, the party

    seeking summary judgment "must show affirmatively the absence of a genuine issue of

    material fact: it must support its motion with credible evidence ... that would entitle it to a



                                                  5
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 6 of 23



    directed verdict if not controverted at trial. In other words, the moving party must show

    that, on all the essential elements of its case on which it bears the burden of proof at trial,

    no reasonable jury could find for the non-moving party. If the moving party makes such

    an affirmative showing, it is entitled to summary judgment unless the non-moving party,

    in response, come[s] forward with significant, probative evidence demonstrating the

    existence of a triable issue of fact." Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115-16

    (11th Cir. 1993) (emphasis in original).

    Ill.   DISCUSSION

           Plaintiff argues that it is entitled to summary judgment as to liability on all of

    Plaintiff's claims and to full summary judgment on ZenCharts and Solutions'

    counterclaims.    Defendants argue that they are entitled to summary judgment on all

    counts of Plaintiff's second amended complaint except for Kipu's claim for trademark

    infringement.

           The Parties have three main areas of factual dispute. First, the Parties dispute

    that Defendants agreed to be bound by the TOS. Plaintiff argues that Solutions is bound

    by the TOS because Glaser signed the Agreement which specifically incorporated the

    TOS. Further, Plaintiff asserts that the other Defendants were also bound by the TOS

    because each time any of the Defendants attempted to log in to the Kipu EMR System,

    they received a prompt that contained a hyperlink to the most current version of the TOS

    and stated that by "selecting Sign in ... you have read and agree to abide by the Kipu

    Systems Terms of Use." (See DE 170 ,i11 ). In response, Defendants offer the testimony

    of Rick Glaser who testified that in 2013, Kipu users were not presented with the TOS at

    login and there was no box saying that the user expressly agreed to the TOS. (See DE



                                                  6
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 7 of 23



    201 ,I11). Defendants also state that there was no hyperlink on the login screen to any

    terms of service. (Id.)

            Second, the Parties do not agree on whether the Kipu EMR System's

    implementation failed. Kipu argues that Solutions prematurely instructed Kipu to stop its

    efforts on November 19, 2013, even though Kipu had until December 7, 2013 to

    implement the system        under the Agreement.           Defendants respond that the

    implementation of the Kipu EMR System "was a disaster," that Kipu failed to provide

    proper training to Defendants, that Kipu failed to provide Solutions with a "library of forms"

    required to implement the Kipu EMR System and that Solutions learned for the first time

    in November that they would have to keep paper files in addition to the electronic records.

   Thus, Defendants argue that Plaintiff breached the Agreement first by failing to effectively

    implement the Kipu EMR System.

            Third, the Parties dispute whether Defendants copied features of the Kipu EMR

    System to create the ZenCharts product. Plaintiffs argue that Defendants accessed the

    Kipu EMR System to copy its features and that, in fact, many of the components of the

   ZenCharts System's graphical user interface and features are practically identical to the

   components of the 2013 Kipu EMR System's graphical user interface and features. In

    response, Defendants argue that they only accessed the Kipu EMR System as users, but

   the implementation was so "disastrous" that they had to cancel the service. Defendants

   also deny copying any of the Kipu EMR System's features and offer expert testimony

   explaining that most of the features that the two products share "have been known and

   widely    disseminated     throughout the    applied   clinical   informatics   research   and

   development community for many years." (See DE 260-1 at 5).



                                                  7
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 8 of 23



               The Court addresses the motions in light of the factual disputes discussed

    above. 2

           a. Breach of Contract Claims

           Kipu advances three counts for breach of contract against Defendants: (1) Count

    II against Solutions Recovery for breach of the Agreement; (2) Count Ill against Solutions

    Recovery, ZenCharts, Zen Medical, Website Consultants, Glaser, Sean Callahan, Dan

    Callahan,and Karkalichev for breach of the January 2014 TOS; and (3) Count VI against

    Solutions Recovery, Sean Callahan, Dan Callahan, Glaser, Karkalichev, Website

    Consultants, Zen Medical, and ZenCharts for breach of the October 2013 TOS.

    Defendant Solutions advances one counterclaim against Plaintiff for breach of the

    Agreement. All Parties move for summary judgment on the breach of contract claims.

           To establish a breach of contract under Florida law, a Plaintiff must show "(1) a

    valid contract; (2) a material breach; and (3) damages." See Beck v. Lazard Freres &

    Co., LLC, 175 F.3d 913, 914 (11th Cir. 1999). Additionally, "[a] collateral document ... is

    deemed to be incorporated by reference into a contract if the contract "(1) specifically

    provide[s] that it is subject to the incorporated [collateral] document and (2) the collateral

    document to be incorporated must be sufficiently described or referred to in the

    incorporating agreement so that the intent of the parties may be ascertained." Glob.

    Quest, LLC v. Horizon Yachts, Inc., 849 F.3d 1022, 1033 (11th Cir. 2017). "A document

    must be considered incorporated by reference where the incorporating document



    2 The Court allowed Plaintiff to file a second amended complaint after the motions for
    summary judgment were briefed. The second amended complaint, which is the operative
    complaint, dropped eight counts that were included in the first amended complaint. In
    this Order, the Court will not address the Parties' arguments with respect to claims that
    have been withdrawn.
                                                  8
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 9 of 23



    specifically provides that it is subject to the incorporated document." Citizens Prop. Ins.

    Corp. v. European Woodcraft & Mica Design, Inc., 49 So. 3d 774, 778 (Fla. 4th DCA

    201 O); see also Druhill Constr., Inc. v. RSH Constructors, Inc., 518 So. 2d 951, 953 (Fla.

    1st DCA 1988) (incorporating by reference venue provision from collateral document the

    parties agreed to be "governed by"). But as this Court has noted:

           a requirement that the contract language be explicit or otherwise clear and
           precise does not amount to a rule that the parties must use a rote phrase
           or some other "magic words" in order to effect an incorporation by reference.
           See e.g. Quix Snaxx, Inc. v. Sorensen, 710 So.2d 152, 154 (Fla. 3d DCA
           1998). Rather, it is sufficient if the general language of the incorporation
           clause reveals an intent to be bound by the terms of the collateral document.

    Microsoft Corp. v. Big Boy Distribution LLC, 589 F. Supp. 2d 1308, 1319 (S.D. Fla. 2008).

           Moreover, "[i]n Florida and the federal circuits ... click-wrap [and browsewrap]

    agreements are valid and enforceable contracts." Bachewicz v. JetSmarter, Inc., No. 18-

    CV-62570, 2019 WL 1900332, at *2 (S.D. Fla. Apr. 29, 2019); see also MetroPCS

    Commc'ns, Inc. v. Porter, 273 So. 3d 1025, 1028 (Fla. 3d DCA 2018), reh'g denied (Apr.

    30, 2019). 3 However, '"[b]rowsewrap' agreements have only been enforced when the

    purchaser has actual knowledge of the terms and conditions, or when the hyperlink to the

   terms and conditions is conspicuous enough to put a reasonably prudent person on

    inquiry notice." Id.

           Here it is undisputed that the Agreement contained the following language: "Our

   TOS, available online at http://kipusystems.com/terms, are part of this agreement and

   take precedence over any other agreements." Defendants argue that the TOS are not


   3 Clik-wrap agreements are those where "website users typically click an "I agree" box
   after being presented with a list of terms and conditions of use, and the "browsewrap"
   agreements [are those where] website terms and conditions of use are posted on the
   website typically as a hyperlink at the bottom of the screen." IT Strategies Grp., Inc. v.
   Allday Consulting Grp., L.L.C., 975 F. Supp. 2d 1267, 1280 (S.D. Fla. 2013)
                                                9
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 10 of 23



     binding on Solutions because the TOS were not attached to the Agreement and because

    they maintain that such reference is insufficient under Florida law.

              The Court rejects Defendants' argument. The Agreement clearly indicates that the

     TOS "are part of' the Agreement. (emphasis added). The words "are part of' and "take

     precedence over any other agreement" are more than a mere reference to the TOS
                          I
     and clearly indicate the Parties' intent to be bound by the TOS. Defendants rely on Affinity

     Internet, Inc. v. Consol. Credit Counseling Servs., Inc., 920 So. 2d 1286, 1287 (Fla. 4th

     DCA 2006) to argue that merely stating that a contract is "subject to" other terms and

     conditions and including a hyperlink to those terms and conditions is not sufficient to

     incorporate a document by reference. However, subsequent cases have followed the

     rule set forth in Hurwitz v. C. G. J. Corp., 168 So. 2d 84, 87 (Fla. 3d DCA 1964) that "[a]

     document must be considered incorporated by reference where the incorporating

     document specifically provides that it is subject to the incorporated document." See

     Citizens Prop. Ins. Corp. 49 So. 3d at 778 (emphasis added). In any event, the Court

     finds that the words used in the Agreement are not only akin to "subject to" but further

     indicate the Parties intent to be bound by the TOS. Florida courts have made similar

     findings in similar cases. See Kaye v. Macari Bldg. & Design, Inc., 967 So. 2d 1112, 1114

     (Fla. 4th DCA. 2007) ("The words 'part of these specifications' and 'this contract'

     unambiguously indicate the parties' intention to be bound by the [referenced document]");

     Avatar Properties, Inc. v. Greetham, 27 So. 3d 764, 767 (Fla. 2d DCA 2010); see also

     Seminole Cty. Tax Collector v. Domo, Inc., No. 618CV1933ORL40DCI, 2019 WL

     1772108, at *2 (M.D. Fla. Apr. 23, 2019) (distinguishing the holding of Affinity Internet,

     Inc.).



                                                 10
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 11 of 23



           Consequently, the Court finds that Solutions was bound by both the Agreement

    and the TOS. However, the Court cannot find as a matter of law that Solutions breached

    the Agreement or the TOS. While it is clear from the record presented that the Kipu EMR

    System and the ZenCharts product have many similarities, Defendants have presented

    witness testimony and expert reports advancing their position that Solutions did not copy

    the Kipu EMR System. (See DE 260-1; DE 260-2 at 10). In light of this genuine factual

    dispute, the Court cannot find that Solutions breached the Agreement or the TOS as a

    matter of law.

           The Court also finds that Solutions has presented sufficient evidence to defeat

    summary judgment on its breach of contract counterclaim against Kipu. Solutions has

    adduced evidence that the Kipu EMR system did not function as promised, that Kipu was

    obligated to provide a library of forms that it did not provide and that Kipu did not provide

    proper training to Solutions. (See DE 223-1 at 5; DE 260-9 at 5, 16). Although Plaintiff

    argues that these alleged breaches were not material and were caused by Defendants,

    such a determination would be a question of fact for the jury. See Haiman v. Fed. Ins.

    Co., 798 So. 2d 811, 812 (Fla. 4th DCA 2001) ("Whether the failure to produce documents

    requested is a material breach would be a question of fact for the jury.").

           Plaintiff also argues and asks the Court to find that the remaining defendants were

    bound by the TOS. Plaintiff asserts that the TOS are a click-wrap agreement, enforceable

    as to all Defendants, because "[e]ach time any of the Defendants attempted to log in to

    the Kipu EMR System, they received the following prompt, along with a hyperlink to the

    most current version of Kipu's TOS: 'By selecting Sign in above, you indicate that you

    have read and agree to abide by the Kipu Systems Terms of Use."' (See DE 169 at 13).



                                                 11
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 12 of 23



     In response, Defendants argue that the log in screen that Kipu had in 2013 did not have

     a hyperlink to the TOS and did not ask the user to click a box saying "I agree" to the TOS.

     (See DE 260 ,i,i54-55; 260-6 at 5). Defendants also argue that the Court should grant

     summary judgment to Glaser and ZenCharts because there is no evidence that they ever

     accessed the Kipu EMR System in 2013 and therefore they could not have breached the

     2013 TOS.     Finally, Defendants argue that Dan Callahan, Sean Callahan, Glaser,

     Website Consultants and Karalichev were disclosed principals of Solutions, and, thus,

     cannot be held personally liable. But that issue turns on the enforceability of the TOS,

     because under the terms of the TOS, users accessing the Kipu EMR System personally

     agree to abide by their terms. (See DE 223-2). Because the Parties have come forth

     with witness testimony in support of their respective arguments as to whether the TOS

     were included as a hyperlink to the login screen of the Kipu EMR system, the Court cannot

     conclude as a matter of law that all defendants were bound by the TOS. Accordingly, this

     factual determination is properly left for the fact finder. 4 However, the Court finds that

     Glaser and ZenCharts are entitled to summary judgment on Count VI, since there is no

     evidence that ZenCharts or Glaser logged into the Kipu EMR System in 2013. 5

            Next, the Court rejects Defendants' argument that the Agreement was illusory.

     Although Plaintiff's reservation of the right to alter the TOS without notice, renders any

     altered TOS invalid, it does not make the full Agreement null. See Diverse Elements, Inc.



     4Based on this finding, the Court also cannot conclude that Defendants breached the
     TOS.

     5 The Court rejects Plaintiff's argument that Glaser and ZenCharts can be liable under
     theories of conspiracy or promoter or successor liability. The second amended complaint
     contains no counts for conspiracy and nowhere has Plaintiff pied a successor or promoter
     liability theory.
                                                 12
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 13 of 23



    v. Ecommerce, Inc., 5 F. Supp. 3d 1378, 1382 (S.D. Fla. 2014). In Diverse Elements -

    the only case cited by Defendants in support of their argument - the Court found that the

    reservation was invalid as a matter of law and could not bind the defendant to the altered

    terms, because defendant did not have an opportunity to reject the modification. The

    court, however, did not invalidate the original contract entered by the parties. Accordingly,

    the Court finds that the Agreement was not illusory.

           The Court also finds that issues of fact preclude a finding of whether the 2014 TOS

    should be invalidated. If, as argued by Plaintiffs, each time a defendant logged in to the

    Kipu EMR System the defendant had to agree to the new TOS, it cannot be said that the

    TOS were altered without notice, and therefore, the TOS would not be illusory.           But,

    because genuine issues of fact exist as to whether the 2014 TOS were included as a

    hyperlink to the Kipu EMR System login screen, the Court cannot find as a matter of law

    that the 2014 TOS are illusory.

           Finally, for the same reasons, the Court cannot find as a matter of law, that Kipu

    is precluded from seeking an award for lost profits. As stated above, the enforceability of

    the TOS is a highly disputed issue of fact. Therefore, should the TOS be found to be non-

    enforceable, there is nothing preventing Plaintiff from seeking a lost profits award on their

    unfair competition claim. Additionally, there is nothing preventing Plaintiff from seeking

    lost profits against ZenCharts, who is not a party to the TOS. In any event, the lost profits

    waiver in the TOS contains ambiguities and, therefore, presents a question of fact for the

    jury. See Hibiscus Assocs. Ltd. v. Bd. of Trustees of Policemen & Firemen Ret. Sys. of

    City of Detroit, 50 F.3d 908, 919 (11th Cir. 1995); Nature's Prod., Inc. v. Natrol, Inc., 990

    F. Supp. 2d 1307, 1314 (S.D. Fla. 2013); PartyLite Gifts, Inc. v. MacMillan, 895 F. Supp.



                                                 13
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 14 of 23



    2d 1213, 1232 (M.D. Fla. 2012). Indeed, under the TOS, the Parties waive the right to

    seek lost profits awards for losses resulting from: "(i) the use or inability to use the

    Service ... " (See 223-2 § 11 ). This language, however, is unclear as to the meaning of

    the term "use." As pointed out by Plaintiff, there is an argument that Defendants never

    "used" the system because they cancelled the service before it was implemented.

    Accordingly, construed in the light most favorable to the non-moving party, there is

    sufficient ambiguity in the TOS to raise a question of fact as to whether the lost profits

    waiver is applicable to Plaintiff's claim that Defendants copied their Kipu EMR system.

           b. CADRA and Florida Common Law Unfair Competition Claim

           Plaintiff argues that it is entitled to summary judgment as to liability on its Florida

    Computer Abuse and Data Recovery Act ("CADRA") and unfair competition claims

    because Defendants copied the Kipu EMR System without authorization. Defendants

    argue that they are entitled to summary judgment on Plaintiff's CADRA claim because

    Defendants had authorization to access the Kipu EMR System every time that they

    accessed it.

           The purpose of the Florida Computer Abuse and Data Recovery Act is to

    safeguard computer systems against unauthorized access. See Fla. Stat. § 668.801.

    Under section 668.803(1 ), it is a violation for a person to "knowingly and with intent to

    cause harm or loss" "[o]btain[ ] information from a protected computer without

    authorization." "Without authorization" is defined as:

          access to a protected computer by a person who: (a) Is not an authorized
          user; (b) Has stolen a technological access barrier of an authorized user; or
          (c) Circumvents a technological access barrier on a protected computer
          without the express or implied permission of the owner, operator, or lessee
          of the computer or the express or implied permission of the owner of
          information stored in the protected computer.


                                                 14
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 15 of 23




     Fla. Stat. § 668.802(9)(a)-(c). A technological access barrier is defined as "a password,

    security code, token, key fob, access device, or similar measure." Fla. Stat.§ 668.802(7).

           The statute also defines the term "authorized user" as including:

           an "employee ... of the owner, operator, or lessee of the protected computer
           ... if the ... employee ... is given express permission by the owner, operator,
           or lessee of the protected computer ... to access the protected computer
           through a technological access barrier. Such permission, however, is
           terminated upon revocation by the owner, operator, or lessee of the
           protected computer or by the owner of information stored in the protected
           computer, or upon cessation of employment, affiliation, or agency with the
           owner, operator, or lessee of the protected computer or the owner of
           information stored in the protected computer."

     Fla. Stat. § 668.802(1 ).   A cause of action for unfair competition under Florida law

    encompasses "all statutory and nonstatutory causes of action arising out of business

     conduct which is contrary to honest practice in industrial or commercial matters."

    Alphamed Pharma. Corp. v. Arriva Pharma., Inc., 432 F.Supp.2d 1319, 1353 (S.D. Fla.

    2006) (quotation omitted); See CBS, Inc. v. Garrod, 622 F. Supp. 532, 536 (M.D. Fla.

     1985) (indicating that cause of action for unfair competition involving record piracy exists

    where there is (1) time, labor, and money expended in making records, (2) copying and

    sale of records in competition, and (3) commercial damage).

           The Court finds that Plaintiff's CADRA claim fails as a matter of law. Although the

    case law analyzing CADRA is limited, the few cases that have discussed the statute have

    interpreted it narrowly. In Sargeant v. Maroil Trading Inc., No. 17-81070-CIV, 2018 WL

     3031841, at *7 (S.D. Fla. May 30, 2018), the court held that a Plaintiff bringing CFFA and

    CADRA claims:

           "must plead sufficient facts to establish a plausible claim that Defendants
           accessed the [protected material] without obtaining authorization from
           someone who retained the legal right to grant that authorization. Put


                                                 15
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 16 of 23



            differently, Plaintiff must plead facts to establish a plausible claim that no
            person who could have granted proper authorization did, in fact, grant
            proper authorization."

            There, the complaint alleged that the defendants had accessed the plaintiffs

    former corporate email account without authorization. The plaintiff formerly owned 25%

    of a company named LAIL. While affiliated to LAIL, the plaintiff had a password-protected

    email   account which       contained 478      items of business       information,   personal

    communications and others.        The plaintiff alleged that when he left LAIL, defendant

    accessed his account without authorization. The court dismissed the plaintiffs CADRA

    claim finding that the complaint did not identify how the defendants allegedly accessed

    his email and did not allege who had control of the Server, including who had the

    password:

            In the absence of these facts, the [complaint] lacks a necessary predicate
            to establishing a plausible claim that access was not properly authorized.
            Additionally, in large part because this necessary predicate is missing, the
            [complaint] does not allege sufficient facts to exclude the existence of a third
            party whose rights in the Sargeant Server and the HS3 Material were
            superior to the Plaintiffs rights, and who therefore could have authorized
            the Defendants' actions.

    Sargeant, 2018 WL 3031841, at *7. Here, the facts are even more compelling than in

    Sargeant because Plaintiff concedes that both in 2013 and 2015, Defendants had

    authorization to access the Kipu EMR System.

            Also in Grow Fin. Fed. Credit Union v. GTE Fed. Credit Union, No. 8:17-CV-1239-

    T-30JSS, 2017 WL 3492707, at *2 (M.D. Fla. Aug. 15, 2017) the Court found that the

    plaintiff failed to allege that the defendant had accessed the protected material without

    authorization. There, the plaintiff sued a competitor and plaintiff's former employee who

    had left the plaintiff to work for the competitor. The complaint alleged that the former



                                                  16
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 17 of 23



    employee, while still employed by the plaintiff, sent trade secrets and financial information

    to the defendant. In analyzing the CFAA and CADRA claims, the Court found that even

    though the employee had misused the data, she had accessed it with authorization. The

    Court stated:

           The term, "exceeds authorized access" is defined in the CFAA as "access
           to a computer with authorization and to use such access to obtain or alter
           information in the computer that the accesser is not entitled to obtain or
           alter." Id. at 1030(e)(6). Here, Grow Financial alleges that access to the
           subject information was necessary for Holliday to perform her job duties.
           Grow Financial contends that Holliday improperly used or disclosed the
           information that she accessed when she provided it to GTE Financial while
           she was still employed at Grow Financial. But, as this Court has previously
           held, an improper use of data is not tantamount to exceeding authorization
           under the CFAA. See Maintenx Mgmt., Inc. v. Lenkowski, No. 8:14-cv-2440-
           T-30MAP, 2015 WL 310543, *2-*3 (M.D. Fla. Jan. 25, 2015) ("The facts put
           forth by Maintenx support the notion that Lenkowski misused data he
           obtained from Maintenx's computers, not that he somehow exceeded his
           seemingly unfettered access.").

    Although the court focused its analysis on the CFAA claim, the court dismissed the

    CADRA claim because the plaintiff failed to allege that the employee had accessed the

    information "without authorization."

           Following the courts' analysis in Grow Fin. Fed. Credit Union and Sargeant, it is

    apparent that Defendants could not have committed a CADRA violation in late 2013 and

    early 2014. In that period of time, Defendants had express authorization from Plaintiff to

    access the Kipu EMR System. Indeed, Plaintiff concedes that "between October 10, 2013

    and January 16, 2014 Kipu allowed for certain 'Super Admin login-in rights to be provided"

    to Defendants. (See 22311121). And, Plaintiff's corporate representative acknowledged

    in his deposition that once those rights were provided to Solutions, Solutions was free to

    open additional accounts for its agents to access the Kipu EMR System. (See DE 229-7

    at 10). Moreover, it is undisputed that when Defendants accessed the Kipu EMR System

                                                 17
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 18 of 23



    in 2015, Defendants obtained authorization to access it from Plaintiff's third-party

    customers Ocean Breeze and Pathway to Hope. (See DE 1741J,J23, 26-27; DE 1981J1J23,

    26-27). Thus, there is no dispute that Defendants never accessed the Kipu EMR System

    "without authorization."

           Nevertheless, Plaintiff argues that Defendants violated CAD RA because they were

    not authorized to copy the Kipu EMR System. But the plain language of the statute and

    the cases interpreting it fatally undermine Plaintiff's argument because the crux of the

    matter is whether Defendants committed any wrongdoing by accessing the Kipu EMR

    System without authorization. See Fla. Stat. § 668.802(9)(a)-(c). Indeed, in Grow Fin.

    Fed. Credit Union, the Court specifically found that misuse of the information was

    irrelevant, because the defendant in that case had accessed the information with

    authorization.   See 2017 WL 3492707, at *2 ("as this Court has previously held, an

    improper use of data is not tantamount to exceeding authorization ... ").

           Thus, because there is no dispute that Defendants had authorization to access the

    Kipu EMR System, Plaintiff's CAD RA claim fails a matter of law. Accordingly, Defendants'

    motion for summary judgment as to Count I of the second amended complaint is

    GRANTED.

           However, Defendants' motion for summary judgment as to Count V of the second

    amended complaint for common law unfair competition is DENIED.              Defendants' sole

    argument is that a common law unfair competition claim cannot survive absent a

    trademark infringement claim.     The Eleventh Circuit, however, has recognized that

    common law unfair competition claims can be viable even absent trademark infringement

    claims. See Land's End at Sunset Beach Cmty. Ass'n, Inc. v. Aspen Specialty Ins. Co.,



                                                18
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 19 of 23



    745 F. App'x 314, 319 (11th Cir. 2018). And here, Plaintiff's claim for common law unfair

    competition is not limited to the alleged trademark infringement of Kipu's OTO mark. (See

    223   ,m 161-166).
            c. ZenCharts' Counterclaims

            ZenCharts advances the following counterclaims against Plaintiff: (1) Count I for

    tortious interference with business relations; (2) Count II for violation of the Florida

    Deceptive and Unfair Trade Practices Act ("FDUPTA"); (3) Count Ill for trade libel; and

    (4) Count IV for violation of the Lanham Act.

            Under Florida law, a plaintiff asserting a claim for tortious interference with a

    business relationship must prove: (1) the existence of a business relationship, (2) that

    defendant had knowledge of that business relationship, (3) that defendant intentionally

    and unjustifiably interfered with that business relationship, and (4) that plaintiff suffered

    damages as a result. Romika-USA, Inc. v. HSBC Bank USA, N.A., 514 F. Supp. 2d 1334

    (S.D. Fla. 2007). "To succeed on a false advertising claim under§ 43(a)(1)(8) of the

    Lanham Act, a plaintiff must establish that (1) the advertisements of the opposing party

    were false or misleading; (2) the advertisements deceived, or had the capacity to deceive,

    consumers; (3) the deception had a material effect on purchasing decisions; (4) the

    misrepresented product or service affects interstate commerce; and (5) the movant has

    been-or is likely to be-injured as a result of the false advertising." Hickson Corp. v. N.

    Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004). To state a valid claim of trade libel,

    plaintiffs must allege: (1) a falsehood; (2) has been published, or communicated to a third

    person; (3) when the defendant-publisher knows or reasonably should know that it will

    likely result in inducing others not to deal with the plaintiff; (4) in fact, the falsehood does



                                                  19
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 20 of 23



    play a material and substantial part in inducing others not to deal with the plaintiff; and (5)

    special damages are proximately caused as a result of the published falsehood. Border

    Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1348 (M.D. Fla. 2006). Finally, to

    sustain a FDUTPA claim, a plaintiff must show "(1) a deceptive act or unfair trade practice;

    (2) causation; and (3) actual damages. Casa Dimitri Corp. v. lnvicta Watch Co. of Am.,

    Inc., 270 F. Supp. 3d 1340, 1351 (S.D. Fla. 2017).

           Plaintiff argues that they are entitled to summary judgment because all

    counterclaims are based on communications made to two of ZenCharts' customers,

    Blanchard and Journey Pure, who to this day remain ZenCharts customers. Therefore,

    Plaintiff argues that ZenCharts has not offered any evidence of damages on its

    counterclaims. ZenCharts responds that they have offered evidence to show that Plaintiff

    approached numerous businesses, some of which are established customers of

    ZenCharts, and made several representations to them including (i) suggesting ZenCharts

    committed "outright fraud" (DE 260-6 at 49), (ii) sending potential customers an OCR

    investigation letter implying that ZenCharts had committed HIPAA violations (DE 260-18

    at 2,6; DE 260-6 at 46) and (iii) communicating to potential customers that ZenCharts

    customers were leaving ZenCharts (See DE 163-1 ).

           In support of their position, Glaser testified that 41 potential customers did not sign

    with ZenCharts because of the "smear campaign" conducted by Kipu. (See DE 260-4).

    However, besides Glaser's testimony which is inadmissible hearsay, there is no evidence

    in this record that ZenCharts suffered any damages. In its response to Plaintiff's motion

    for summary judgment, Defendants merely refer to Glaser's deposition testimony and

    state in conclusory fashion that Kipu's "smear campaign" "caused real damage." But



                                                  20
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 21 of 23



   ZenCharts      has   not   offered   any   testimony,   depositions,   affidavits   emails   or

   correspondence from any current or potential customer suggesting that they refrained

   from contracting with ZenCharts because of Kipu. In fact, the two ZenCharts' customers

   that ZenCharts has specifically identified as being the target of Kipu's falsehoods remain

   Zencharts' customers to this day. (See DE 170 ,I 48).

            In short, the only evidence put forward by ZenCharts showing that ZenCharts

   suffered damages due to Kipu's actions is Glaser's testimony that "[t]hese 42 [sic]

   [customers] though were pretty specific about that the reason that they did not sign up is

    because of that ongoing smear campaign that Kipu has in place." (See DE 202 at 16).

   This testimony is hearsay and there is nothing to indicate that, other than Glaser's

   statements, there is any admissible evidence to be adduced on this issue. Accordingly,

   the Court will not consider these statements in summary judgment. See Pritchard v. S.

    Co. Servs., 92 F.3d 1130, 1135 (11th Cir.), amended on reh'g in part, 102 F.3d 1118 (11th

    Cir. 1996) (affirming exclusion of witness testimony in deposition "which [was] based on

   the statements of unknown co-workers" and could not be reduced to admissible evidence

   at trial). 6


   6  During the pretrial conference of October 15, 2019, Defense Counsel referred to
   arguments made in their response to Plaintiff's motion to exclude Defendants' expert
   witness to support their claim. However, the Court notes that it is the Parties' burden in
   briefing their motions for summary judgment to "inform []the ... court of the basis for [their]
   [arguments] and [to] identify[] those portions of 'the pleadings, depositions, answers to
   interrogatories, and admissions on file, together with the affidavits, if any,' which [they]
   believe[] demonstrate the absence [or existence] of a genuine issue of material fact.
   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). "[D]istrict court judges
   are not required to ferret out delectable facts buried in a massive record." Chavez v.
   Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (citing Johnson v. City of
   Fort Lauderdale, 126 F.3d 1372, 1373 (11th Cir.1997) ("[W]e are not obligated to cull the
   record ourselves in search of facts not included in the statements of fact.")).
   Consequently, in ruling on the motions for summary judgment the Court must rely on the
   Parties' briefing of those motions. Nevertheless, the Court has reviewed the arguments
                                                 21
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 22 of 23



          For these reasons, Plaintiff's motion for summary judgment on ZenCharts'

   counterclaims is GRANTED.

   IV.    CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

          (1)    Plaintiff's Motion for Partial Summary Judgment (DE 169) is GRANTED IN

   PART AND DENIED IN PART.             Plaintiff's motion is GRANTED as to Zencharts'

   counterclaims and DENIED as to Plaintiff's claims and Solutions' counterclaim.




   made by Defendants in their response to Plaintiff's Daubert motion and the deposition
   designations and concludes that ZenCharts' counterclaims still fail. As in their response
   to Plaintiff's motion for summary judgment, ZenCharts fails to adduce non-hearsay
   evidence of damages. Instead, ZenCharts refers to the deposition testimony of Rick
   Glaser, Dan Callahan and Sean Callahan to support their arguments that (1) "Journey
   Pure" did not implement all of its facilities with ZenCharts because of emails sent to
   Patrick Dunn; (2) Kipu's misrepresentations caused ZenCharts to lose investment
   opportunities from "the Walshes"; and (3) ZenCharts lost out on contracts with 41
   customers and potential customers. First, Glaser's testimony is full of inconsistencies as
   to what Patrick Dunn may or may not have said with respect to further investments by
   Journey Pure. Second, there is no reference in the briefing or in ZenCharts' witnesses'
   deposition testimony to emails, correspondences, affidavits or testimony by Journey Pure
   or "the Walshes" to support these allegations. Without more, such evidence is rank
   hearsay and, thus, is insufficient to defeat summary judgment where, as here, no showing
   has been made that such evidence can be reduced to an admissible form at trial. Macuba
   v. Deboer, 193 F.3d 1316, 1322-23 (11th Cir.1999) (finding that hearsay evidence was
   insufficient to defeat summary judgment unless it falls within and exception to the hearsay
   rule or is not offered for the truth of the matter asserted).

   Moreover, the Walshes' deposition testimony - which is not referenced at all in any of
   Defendants' briefing - also does not support ZenCharts' claims. First, the Walshes did
   invest in ZenCharts, even after this litigation began. Second, their testimony as to why
   they did not invest more money, referenced the complaint, the lawsuit and litigation
   expenses, but there is no evidence that Kipu made any false statements about ZenCharts
   to the Walshes and that they relied on those statements. Finally, ZenCharts has not
   offered any competent evidence of damages as to this lost investment, since the
   ZenCharts' expert report does not even mention the Walshes' purported investment and
   ZenCharts' has not given monetary value to this lost opportunity.

                                               22
Case 1:17-cv-24733-KMW Document 269 Entered on FLSD Docket 10/16/2019 Page 23 of 23



           (2)   Defendants' Motion for Partial Summary Judgment (DE 173) is GRANTED

   IN PART AND DENIED IN PART as follows:

                 a. Defendants' motion is GRANTED as to Count I of the second amended

                    complaint.

                 b. Defendants' motion is GRANTED as to Count VI of the second amended

                    complaint with respect to ZenCharts and Richard Glaser, only.

                 c. Defendants' motion for summary judgment as to Counts II, Ill, V and VI

                    (except for ZenCharts and Glaser) of the second amended complaint is

                    DENIED.

           DONE AND ORDERED in chambers in Miami, Florida, t h i s / ~ o b e r ,

   2019.




                                                              M. WILLIAMS
                                                             ATES DISTRICT JUDGE




                                             23
